As filed with the Securities and Exchange Commission on November 7, 2013 Registration No. 333-190051 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington , D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 ON FORM S-8 TO REGISTRATION STATEMENT ON FORM S-4 Under THE SECURITIES ACT OF 1933 MEDIA GENERAL, INC. (Exact name of registrant as specified in its charter) Virginia (State or other jurisdiction of incorporation or organization) 54-0850433 (I.R.S. Employer Identification No.) 333 East Franklin Street Richmond, Virginia (Address of Principal Executive Offices) (
